503 F.2d 1404
74-2 USTC  P 13,032
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Estate of Claire Fern Pickard, Petitioner-Appellantv.Commissioner of Internal Revenue, Respondent-Appellee.
No. 74-1222.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1974.

Before WEICK, EDWARDS and MCCREE, Circuit Judges.

Order

1
On receipt and consideration of an appeal from a decision of the United States Tax Court, reported at 60 T.C. # 65, filed July 30, 1973, which (with allowance for minor concessions by the parties) affirmed the Commissioner's determination of a deficiency of over $40,000 in estate taxes due on the estate of Claire Fern Pickard, deceased;  and


2
Noting that the will of the decedent left the residue of her estate to an inter-vivos trust which provided an annuity to her mother for life and the balance to her stepfather, Herbert S. Peterson, and that her mother had died before her stepfather;  and


3
Noting further that seven weeks prior to decedent's death said Herbert S. Peterson died testate leaving the residue of trusts established by him to two charitable organizations;  and


4
Further noting that said decedent Pickard's will contained no manifestation of decedent's charitable intent, although in fact it was inevitable as of the moment of her death that a major portion of her estate would pass through two trusts established by Peterson to the two charities,


5
We affirm the judgment of the Tax Court on the authority relied on therein, Senft v. United States, 319 F.2d 642 (3d Cir.1963), and Taft v. Commissioner of Internal Revenue, 304 U.S. 351 (1938), and for the reasons set forth in Judge Tannenwald's opinion for the Tax Court.